 
 
IV 
House Calendar No. 175
112th CONGRESS 
2d Session 
H. RES. 843
[Report No. 112–734] 
IN THE HOUSE OF REPRESENTATIVES 
 
December 30, 2012 
Mr. Sessions, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printed 
 
RESOLUTION 
Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules. 
 
 
That the requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported on December 31, 2012. 
 

December 30, 2012
Referred to the House Calendar and ordered to be printed
